Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a computer-executed method, and claim 4 is a system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “identifying a first matrix and an intermediate matrix to be multiplied for producing a sparse basis matrix, wherein the first matrix is a matrix of input data”, “applying the Gauss-Jordan Elimination (GJE) to the intermediate matrix to obtain a second matrix in reduced row echelon form (RREF), wherein the second matrix includes: the first non-zero term in the non-zero row being equal to 1, and being defined as a pivot; if a column contains a pivot, then the other entries in the column being zero; the location of the pivot in each non-zero row being from left to right and from the first row to last row; and zero rows being at the bottom of the second matrix”, “removing all zero rows from the second matrix for producing the sparse basis matrix”, and “determining an output matrix by multiplying a third matrix based on the sparse basis matrix, wherein the third matrix is a matrix denoting the coefficients required for a linear combination for the sparse basis matrix.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0042] describes how the general-purpose processors are suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Referring to claim 5, regarding step 2A prong 1, claim 5 is directed to an abstract idea. Claim 5 recites the limitations “a memory for storing matrix data”, and “one or more processors being configured to perform matrix multiplication instruction to the matrix data stored in the memory using sparse basis approach in a convolutional neural network (CNN).”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 5, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0042] describes how the general-purpose processors are suitable for use with the invention. 
Regarding step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an 
Regarding claim 6, it not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. It is therefore rejected for essentially the same reasons as claim 5.
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dalli et al (Pub. No. 2021/0342677).
	Dalli et al teach the claimed invention.
Claim 5. A system comprising: 
a memory (not shown) for storing matrix data; and 
one or more processors being configured to perform matrix multiplication (e.g., see para [0106]) instruction to the matrix data stored in the memory using sparse basis (para [0100], “Thus, a dense system of equations used as the basis of a sparse XNN, in which zero-valued coefficients are eliminated and the system of equations has entirely nonzero elements, may produce a sparse network, such as the exemplary embodiment in FIG. 5”) approach in a convolutional neural network (CNN) (e.g., see paras, [0166]-[0167]).  

5.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dalli et al (Pub. No. 2021/0174168).
	Dalli et al teach the claimed invention.
Claim 5. A system comprising: 
a memory (not shown) for storing matrix data; and 
one or more processors being configured to perform matrix multiplication (e.g., see para [0086]) instruction to the matrix data stored in the memory using sparse basis (para [0077], “Thus, a dense system of equations used as the basis of a sparse XNN, in which zero-valued coefficients are eliminated and the system of equations has entirely nonzero elements, may produce a sparse network, such as the exemplary embodiment in FIG. 8”) approach in a convolutional neural network (CNN) (e.g., see para, [0058]).  
Conclusion

6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
7.	The prior art made of record and not relied upon is considered pertinent to Cited references are art of interest.

8.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the computer-implement method executed by one or more processors, comprising acts of: 
identifying a first matrix and an intermediate matrix to be multiplied for producing a sparse basis matrix, wherein the first matrix is a matrix of input data; 
applying the Gauss-Jordan Elimination (GJE) to the intermediate matrix to obtain a second matrix in reduced row echelon form (RREF), wherein the second matrix includes: 
the first non-zero term in the non-zero row being equal to 1, and being defined as a pivot;
if a column contains a pivot, then the other entries in the column being zero;
 	the location of the pivot in each non-zero row being from left to right and from the first row to last row; and 
zero rows being at the bottom of the second matrix; 
removing all zero rows from the second matrix for producing the sparse basis matrix; and
determining an output matrix by multiplying a third matrix based on the sparse basis matrix, wherein the third matrix is a matrix denoting the coefficients required for a linear combination for the sparse basis matrix  features as recited in independent claim 1.  Similar language is used in dependent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182